Case: 19-41283   Doc# 108   Filed: 08/21/19   Entered: 08/21/19 21:20:31   Page 1 of
                                         29
                                                               STATEMENT OF OPERATIONS
                                                                  (General Business Case)
                                                                   For the Month Ended             07/31/19


                      Current Month
                                                                                                                        Cumulative          Next Month
     Actual               Forecast             Variance                                                                (Case to Date)        Forecast
                                                                      Revenues:
       $268,981              $250,000               $18,981       1    Gross Sales                                            $523,969         $275,000
                                                         $0       2    less: Sales Returns & Allowances                             $0
       $268,981              $250,000               $18,981       3    Net Sales                                              $523,969         $275,000
       $110,165               $85,000              ($25,165)      4    less: Cost of Goods Sold       (Schedule 'B')          $194,371         $110,000
       $158,816              $165,000               ($6,184)      5    Gross Profit                                           $329,598         $165,000
            $26                   $24                    $2       6    Interest                                                    $50              $24
                                                         $0       7    Other Income:
                                                         $0       8
                                                         $0       9

       $158,842              $165,024               ($6,182)     10      Total Revenues                                       $329,648         $165,024

                                                                      Expenses:
        $52,000               $52,000                    $0      11    Compensation to Owner(s)/Officer(s)                     $69,045          $52,000
        $18,152               $18,000                 ($152)     12    Salaries                                                $70,152          $18,000
             $0                                          $0      13    Commissions                                                  $0
             $0                                          $0      14    Contract Labor                                               $0
                                                                       Rent/Lease:
        $11,194               $12,000                  $806      15       Personal Property                                    $22,388          $12,000
                                                         $0      16       Real Property                                             $0
                                                         $0      17    Insurance                                                    $0
                                                         $0      18    Management Fees                                              $0
                                                         $0      19    Depreciation                                                 $0
                                                                       Taxes:
                                                         $0      20       Employer Payroll Taxes                                    $0
                                                         $0      21       Real Property Taxes                                       $0
                                                         $0      22       Other Taxes                                               $0
        $22,827               $20,000               ($2,827)     23    Other Selling                                           $43,208          $20,000
         $3,317                $4,000                  $683      24    Other Administrative                                     $6,225           $4,000
                                                         $0      25    Interest                                                     $0
                              $20,000               $20,000      26    Other Expenses: Professional fees                            $0          $20,000
                                                         $0      27   Bankruptcy legal fees                                         $0
        $20,000                                    ($20,000)     28   Legal fees Dish lawsuit                                  $20,000          $10,000
        $25,000               $25,000                    $0      29   Keller Fees                                              $65,000          $25,000
           $347                                       ($347)     30                                                               $347
                                                         $0      31                                                                 $0
                                                         $0      32                                                                 $0
                                                         $0      33
                                                         $0      34

       $152,837              $151,000               ($1,837)     35      Total Expenses                                       $296,365         $161,000

          $6,005              $14,024               ($8,019)     36 Subtotal                                                   $33,283           $4,024

                                                                    Reorganization Items:
              $0                                          $0     37 Professional Fees                                               $0
                                                          $0     38 Provisions for Rejected Executory Contracts                     $0
                                                          $0     39 Interest Earned on Accumulated Cash from                        $0
                                                                     Resulting Chp 11 Case                                          $0
                                                         $0      40 Gain or (Loss) from Sale of Equipment                           $0
            $750                                      ($750)     41 U.S. Trustee Quarterly Fees                                   $750
                                                         $0      42                                                                 $0

            $750                     $0                $750      43       Total Reorganization Items                              $750               $0

          $6,755              $14,024               ($7,269)     44 Net Profit (Loss) Before Federal & State Taxes             $34,033           $4,024
              $0                                         $0      45 Federal & State Income Taxes

          $6,755              $14,024               ($7,269)     46 Net Profit (Loss)                                          $34,033           $4,024

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):

                Case: 19-41283                 Doc# 108            Filed: 08/21/19              Entered: 08/21/19 21:20:31               Page Revised
                                                                                                                                              2 of 1/1/98
                                                                                29
                                                        BALANCE SHEET
                                                      (General Business Case)
                                                     For the Month Ended            07/31/19


     Assets
                                                                                From Schedules                  Market Value
         Current Assets

 1            Cash and cash equivalents - unrestricted                                                                    $550,627
 2            Cash and cash equivalents - restricted                                                                            $0
 3            Accounts receivable (net)                                                 A                                 $481,069
 4            Inventory                                                                 B                                       $0
 5            Prepaid expenses
 6            Professional retainers
 7            Other:
 8

 9                    Total Current Assets                                                                               $1,031,696

         Property and Equipment (Market Value)

10            Real property                                                             C                                        $0
11            Machinery and equipment                                                   D                                        $0
12            Furniture and fixtures                                                    D                                        $0
13            Office equipment                                                          D                                        $0
14            Leasehold improvements                                                    D                                        $0
15            Vehicles                                                                  D                                        $0
16            Other:                                                                    D
17                                                                                      D
18                                                                                      D
19                                                                                      D
20                                                                                      D

21                    Total Property and Equipment                                                                                $0

         Other Assets

22            Loans to shareholders
23            Loans to affiliates
24
25            Rent deposit                                                                                                  $20,542
26
27
28                    Total Other Assets                                                                                    $20,542

29                    Total Assets                                                                                       $1,052,238

     NOTE:
              Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
              prices, etc.) and the date the value was determined.




         Case: 19-41283         Doc# 108         Filed: 08/21/19        Entered: 08/21/19 21:20:31               Page 3 of1/1/98
                                                                                                                    Revised
                                                              29
                                                    Liabilities and Equity
                                                     (General Business Case)


     Liabilities From Schedules

          Post-Petition

               Current Liabilities

30                      Salaries and wages                                                                     $59,897
31                      Payroll taxes                                                                               $0
32                      Real and personal property taxes                                                            $0
33                      Income taxes                                                                                $0
34                      Sales taxes                                                                                 $0
35                      Notes payable (short term)                                                                  $0
36                      Accounts payable (trade)                                         A                    $801,319
37                      Real property lease arrearage                                                               $0
38                      Personal property lease arrearage                                                           $0
39                      Accrued professional fees                                                                   $0
40                      Current portion of long-term post-petition debt (due within 12 months)                      $0
41                      Other:
42
43

44                      Total Current Liabilities                                                             $861,216

45             Long-Term Post-Petition Debt, Net of Current Portion

46                      Total Post-Petition Liabilities                                                       $861,216

          Pre-Petition Liabilities (allowed amount)

47                      Secured claims                                                   F                          $0
48                      Priority unsecured claims                                        F                          $0
49                      General unsecured claims                                         F                          $0

50                      Total Pre-Petition Liabilities                                                              $0

51                      Total Liabilities                                                                     $861,216

     Equity (Deficit)

52             Retained Earnings/(Deficit) at time of filing                                                ($6,653,850)
53             Capital Stock                                                                                       $200
54             Additional paid-in capital                                                                    $6,810,639
55             Cumulative profit/(loss) since filing of case                                                    $34,033
56             Post-petition contributions/(distributions) or (draws)                                                $0
57
58             Market value adjustment

59                      Total Equity (Deficit)                                                                $191,022

60   Total Liabilities and Equity (Deficit)                                                                 $1,052,238




         Case: 19-41283           Doc# 108          Filed: 08/21/19      Entered: 08/21/19 21:20:31   Page 4 of1/1/98
                                                                                                         Revised
                                                                 29
                                             SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                    Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable       Accounts Payable             Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]     [Post Petition]        Post Petition Debt
  0 -30 Days                                                                             $481,069             $801,319
  31-60 Days
  61-90 Days                                                                                                                           $109,361
  91+ Days
  Total accounts receivable/payable                                                       $481,069              $801,319
  Allowance for doubtful accounts                                                               $0
  Accounts receivable (net)                                                               $481,069


                                                                   Schedule B
                                                           Inventory/Cost of Goods Sold

Types and Amount of Inventory(ies)                                        Cost of Goods Sold
                                              Inventory(ies)
                                                Balance at
                                              End of Month                Inventory Beginning of Month                                             0
                                                                          Add -
   Retail/Restaurants -                                                    Net purchase                                                      $0
    Product for resale                                            $0       Direct labor                                                      $0
                                                                           Manufacturing overhead                                            $0
   Distribution -                                                          Freight in                                                        $0
    Products for resale                                           $0       Other:                                                      $110,165
                                                                          Freight, cdn, customer service, cdn
   Manufacturer -
    Raw Materials                                                 $0
    Work-in-progress                                              $0      Less -
    Finished goods                                                $0       Inventory End of Month                                             $0
                                                                           Shrinkage                                                          $0
   Other - Explain                                                         Personal Use                                                       $0

                                                                          Cost of Goods Sold                                           $110,165
      TOTAL                                                       $0

   Method of Inventory Control                                            Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                  Indicate by a checkmark method of inventory used.
              Yes           No xxx
   How often do you take a complete physical inventory?                   Valuation methods -
                                                                            FIFO cost
    Weekly                                                                  LIFO cost
    Monthly                                                                 Lower of cost or market
    Quarterly                                                               Retail method
    Semi-annually                                                           Other
    Annually                                                                  Explain
Date of last physical inventory was                                       Inventory valued at zero per GAAP as company in bankruptcy
                                                                          thus reducing the consumer wanting to purchase the product
Date of next physical inventory is




              Case: 19-41283          Doc# 108         Filed: 08/21/19          Entered: 08/21/19 21:20:31             PageRevised
                                                                                                                             5 of1/1/98
                                                                    29
                                                  Schedule C
                                                 Real Property

Description                                                                  Cost             Market Value
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0



                                                  Schedule D
                                            Other Depreciable Assets

Description                                                                  Cost             Market Value
Machinery & Equipment -
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0

Furniture & Fixtures -
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0

Office Equipment -
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0

Leasehold Improvements -
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0

Vehicles -
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
                                                                                    $0                       $0
     Total                                                                          $0                       $0




              Case: 19-41283   Doc# 108   Filed: 08/21/19    Entered: 08/21/19 21:20:31   Page 6 of1/1/98
                                                                                             Revised
                                                       29
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days           31-60 Days         61-90 Days         91+ Days              Total
Federal
      Income Tax Withholding                                  $0                   $0                $0               $0                   $0
      FICA - Employee                                         $0                   $0                $0               $0                   $0
      FICA - Employer                                         $0                   $0                $0               $0                   $0
      Unemployment (FUTA)                                     $0                   $0                $0               $0                   $0
      Income                                                  $0                   $0                $0               $0                   $0
      Other (Attach List)                                     $0                   $0                $0               $0                   $0
Total Federal Taxes                                           $0                   $0                $0               $0                   $0
State and Local
      Income Tax Withholding                                  $0                   $0                $0               $0                   $0
      Unemployment (UT)                                       $0                   $0                $0               $0                   $0
      Disability Insurance (DI)                               $0                   $0                $0               $0                   $0
      Empl. Training Tax (ETT)                                $0                   $0                $0               $0                   $0
      Sales                                                   $0                   $0                $0               $0                   $0
      Excise                                                  $0                   $0                $0               $0                   $0
      Real property                                           $0                   $0                $0               $0                   $0
      Personal property                                       $0                   $0                $0               $0                   $0
      Income                                                  $0                   $0                $0               $0                   $0
      Other (Attach List)                                     $0                   $0                $0               $0                   $0
Total State & Local Taxes                                     $0                   $0                $0               $0                   $0
Total Taxes                                                   $0                   $0                $0               $0                   $0



                                                               Schedule F
                                                          Pre-Petition Liabilities

                                                                                           Claimed          Allowed
List Total Claims For Each Classification -                                                Amount          Amount (b)
      Secured claims (a)                                                                            $0              $0
      Priority claims other than taxes                                                              $0              $0
      Priority tax claims                                                                           $0              $0
      General unsecured claims                                                              $5,206,550      $5,206,550

      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                               Schedule G
                                                      Rental Income Information
                                                Not applicable to General Business Cases

                                                               Schedule H
                                             Recapitulation of Funds Held at End of Month

                                                   Account 1           Account 2          Account 3        Account 4
Bank                                            Chase - All         Paypal              BlueSnap          Comerica
Account Type                                    checking/Saving     Deposit             Deposit           Checking
Account No.                                     Various                                                   Various
Account Purpose                                 General             Payments            Payments          General
Balance, End of Month                                 $502,155                 $7,283         $39,787           $1,402
Total Funds on Hand for all Accounts                  $550,627

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.

              Case: 19-41283            Doc# 108          Filed: 08/21/19          Entered: 08/21/19 21:20:31                PageRevised
                                                                                                                                   7 of1/1/98
                                                                       29
                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                Increase/(Decrease) in Cash and Cash Equivalents
                                                      For the Month Ended     07/31/19

                                                                                                Actual                    Cumulative
                                                                                             Current Month               (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                          $0                          $0
2          Cash Received from Sales                                                                 $211,189                    $469,905
3          Interest Received                                                                             $26                         $50
4          Borrowings                                                                                     $0                          $0
5          Funds from Shareholders, Partners, or Other Insiders                                           $0                          $0
6          Capital Contributions                                                                          $0                          $0
7                                                                                                                                     $0
8                                                                                                                                     $0
9                                                                                                                                     $0
10                                                                                                                                    $0
11                                                                                                                                    $0

12               Total Cash Receipts                                                                $211,215                    $469,955

     Cash Disbursements
13         Payments for Inventory                                                                           0                         $0
14         Selling                                                                                   $22,827                     $43,208
15         Administrative                                                                             $3,317                      $6,225
16         Capital Expenditures                                                                           $0                          $0
17         Principal Payments on Debt                                                                     $0                          $0
18         Interest Paid                                                                                  $0                          $0
           Rent/Lease:                                                                                                                $0
19               Personal Property                                                                   $11,194                     $22,388
20               Real Property                                                                                                        $0
           Amount Paid to Owner(s)/Officer(s)                                                                                         $0
21               Salaries                                                                            $52,000                    $104,000
22               Draws                                                                                    $0                          $0
23               Commissions/Royalties                                                                    $0                          $0
24               Expense Reimbursements                                                                   $0                          $0
25               Other                                                                                    $0                          $0
26         Salaries/Commissions (less employee withholding)                                          $18,152                     $35,197
27         Management Fees                                                                                $0                          $0
           Taxes:                                                                                                                     $0
28               Employee Withholding                                                                     $0                          $0
29               Employer Payroll Taxes                                                                   $0                          $0
30               Real Property Taxes                                                                      $0                          $0
31               Other Taxes                                                                              $0                          $0
32         Other Cash Outflows:                                                                           $0                          $0
33               Vendors related to product delivery and performance                                 $84,665                    $127,678
34                includes shipping, CDN, other                                                                                       $0
35               Research and development costs                                                      $25,500                     $56,500
36               Legal fees Dish Lawsuit                                                             $20,000                     $20,000
37                                                                                                                                    $0

38               Total Cash Disbursements:                                                          $237,655                    $415,196

39 Net Increase (Decrease) in Cash                                                                   ($26,440)                   $54,759

40 Cash Balance, Beginning of Period                                                                $577,067                    $495,868

41 Cash Balance, End of Period                                                                      $550,627                    $550,627

               Case: 19-41283           Doc# 108        Filed: 08/21/19      Entered: 08/21/19 21:20:31          PageRevised
                                                                                                                       8 of1/1/98
                                                                     29
                                                            STATEMENT OF CASH FLOWS
                                                (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                    For the Month Ended 07/31/19

                                                                                                            Actual             Cumulative
     Cash Flows From Operating Activities                                                                Current Month        (Case to Date)
1         Cash Received from Sales                                                                              $211,189               $469,905
2         Rent/Leases Collected                                                                                       $0                     $0
3         Interest Received                                                                                          $26                    $50
4         Cash Paid to Suppliers                                                                                $110,165               $184,178
5         Cash Paid for Selling Expenses                                                                         $22,827                $43,208
6         Cash Paid for Administrative Expenses                                                                   $3,317                 $6,225
          Cash Paid for Rents/Leases:                                                                                                        $0
7              Personal Property                                                                                 $11,194                $22,388
8              Real Property                                                                                          $0                     $0
9         Cash Paid for Interest                                                                                      $0                     $0
10        Cash Paid for Net Payroll and Benefits                                                                 $18,152                $35,197
          Cash Paid to Owner(s)/Officer(s)                                                                                                   $0
11             Salaries                                                                                          $52,000               $104,000
12             Draws                                                                                                  $0                     $0
13             Commissions/Royalties                                                                                  $0                     $0
14             Expense Reimbursements                                                                                 $0                     $0
15             Other                                                                                                  $0                     $0
          Cash Paid for Taxes Paid/Deposited to Tax Acct.                                                                                    $0
16             Employer Payroll Tax                                                                                      $0                  $0
17             Employee Withholdings                                                                                     $0                  $0
18             Real Property Taxes                                                                                       $0                  $0
19             Other Taxes                                                                                               $0                  $0
20        Cash Paid for General Expenses                                                                                                     $0
21                                                                                                                                           $0
22            Legal fees Dish Lawsuit                                                                            $20,000                $20,000
23                                                                                                                                           $0
24                                                                                                                                           $0
25                                                                                                                                           $0
26                                                                                                                                           $0

27            Net Cash Provided (Used) by Operating Activities before Reorganization Items                       ($26,440)               $54,759

     Cash Flows From Reorganization Items

28        Interest Received on Cash Accumulated Due to Chp 11 Case                                                                             $0
29        Professional Fees Paid for Services in Connection with Chp 11 Case                                             $0                    $0
30        U.S. Trustee Quarterly Fees                                                                                    $0                    $0
31                                                                                                                                             $0

32            Net Cash Provided (Used) by Reorganization Items                                                           $0                    $0

33 Net Cash Provided (Used) for Operating Activities and Reorganization Items                                    ($26,440)               $54,759

     Cash Flows From Investing Activities

34        Capital Expenditures                                                                                                                 $0
35        Proceeds from Sales of Capital Goods due to Chp 11 Case                                                                              $0
36                                                                                                                                             $0

37            Net Cash Provided (Used) by Investing Activities                                                           $0                    $0

     Cash Flows From Financing Activities
38        Net Borrowings (Except Insiders)                                                                                                     $0
39        Net Borrowings from Shareholders, Partners, or Other Insiders                                                                        $0
40        Capital Contributions                                                                                                                $0
41        Principal Payments                                                                                                                   $0
42                                                                                                                                             $0

43            Net Cash Provided (Used) by Financing Activities                                                           $0                    $0

44 Net Increase (Decrease) in Cash and Cash Equivalents                                                          ($26,440)               $54,759

45 Cash and Cash Equivalents at Beginning of Month                                                              $577,067               $577,067

46 Cash and Cash Equivalents at End of Month                                                                    $550,627               $631,826


                Case: 19-41283                 Doc# 108             Filed: 08/21/19         Entered: 08/21/19 21:20:31             Page 9Revised
                                                                                                                                            of 1/1/98
                                                                                 29
                                                                                                                                   June 29, 2019 through July 31, 2019
                                                   JPMorgan Chase Bank, N.A.
                                                   P O Box 182051                                                           Account Number:        000002905290780

                                                   Columbus, OH 43218- 2051

                                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                                          Web site:                www.Chase.com
                                                                                                                          Service Center:           1-877-425-8100
                                                   00530146 DRE 703 210 21319 NNNNNNNNNNN   1 000000000 61 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                                   JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                                   5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                                   STE 37
                                                   PLEASANTON CA 94588-8552




                                                                                                                                                                              05301460101000000021
         *start*summary




                                                                                       Chase Business Select High Yield Savings
                                      SAVINGS SUMMARY
                      Beginning Balance                                                                              $350,054.45
                      Deposits and Additions                                                           2               12,025.67
                      Ending Balance                                                                   2             $362,080.12

                      Annual Percentage Yield Earned This Period                                                          0.08%
                      Interest Paid This Period                                                                          $25.67
                      Interest Paid Year-to-Date                                                                        $234.91
         *end*summary



 *start*post summary message1




          Your monthly service fee was waived because you maintained an average savings balance of $10,000 or more during the
          statement period.
 *end*post summary message1




 *start*transaction detail




            TRANSACTION DETAIL

                                                          Beginning Balance                                                                                     $350,054.45
              07/18                                      Online Transfer From Chk ...1820 Transaction#: 8445316168                             12,000.00         362,054.45
              07/31                                      Interest Payment                                                                          25.67         362,080.12
                                                           Ending Balance                                                                                       $362,080.12
 *end*transaction detail



*start*post overdraft and returned item message1




        You earned a higher interest rate on your Chase Business Select High Yield Savings account during this statement period
        because you had a qualifying Chase Platinum Business Checking account.
        30 deposited items are provided with your account each month. There is a $0.20 fee for each additional deposited item.
*end*post overdraft and returned item message1




                                                      Case: 19-41283           Doc# 108          Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 1Page
                                                                                                                                                 of 2 10 of
                                                                                                              29
                                                                                                                     June 29, 2019 through July 31, 2019
                                                                                                                 Account Number:      000002905290780



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 108    Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 2Page
                                                                                                                           of 2 11 of
                                                                                        29
                                                                                                                 June 29, 2019 through July 31, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                            Account Number:        000000102901820

                                Columbus, OH 43218- 2051

                                                                                                        CUSTOMER SERVICE INFORMATION

                                                                                                        Web site:                www.Chase.com
                                                                                                        Service Center:           1-877-425-8100
                                00001944 DRE 703 210 21519 NNNNNNNNNNN   1 000000000 D2 0000            Deaf and Hard of Hearing: 1-800-242-7383
                                JADOO TV INC                                                            Para Espanol:             1-888-622-4273
                                5880 W LAS POSITAS BLVD                                                 International Calls:      1-713-262-1679
                                STE 37
                                PLEASANTON CA 94588-8552




                                                                                                                                                            00019440101000000021
       *start*summary




                                                                    Chase Platinum Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                                   $18.74
                    Deposits and Additions                                          3                47,660.75
                    Electronic Withdrawals                                          2               -47,000.00
                    Ending Balance                                                  5                  $679.49
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            07/02                      Rhythmonellc Payment        12279           CCD ID: 7208883948                                          $46,310.75
            07/17                      Deposit   970855925                                                                                         850.00
            07/22                      Deposit  1890754370                                                                                         500.00
            Total Deposits and Additions                                                                                                       $47,660.75
*end*deposits and additions



 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              07/05                 07/05 Online Transfer To Chk ...8280 Transaction#: 8403687796                                              $35,000.00
              07/18                 07/18 Online Transfer To Sav ...0780 Transaction#: 8445316168                                               12,000.00
              Total Electronic Withdrawals                                                                                                     $47,000.00
 *end*electronic withdrawal




                                   Case: 19-41283           Doc# 108          Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 1Page
                                                                                                                              of 2 12 of
                                                                                           29
                                                                                                                     June 29, 2019 through July 31, 2019
                                                                                                                 Account Number:      000000102901820



*start*daily ending balance3




            DAILY ENDING BALANCE

            07/02                                                                  $46,329.49
            07/05                                                                   11,329.49
            07/17                                                                   12,179.49
            07/18                                                                      179.49
            07/22
*end*daily ending balance3
                                                                                       679.49
*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                               $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 108    Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 2Page
                                                                                                                           of 2 13 of
                                                                                        29
                                                                                                                              June 29, 2019 through July 31, 2019
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                           Account Number:        000000102902560

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00001945 DRE 703 210 21519 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00019450101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                               $38.66
                     Ending Balance                                                               0                  $38.66
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                               JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 108          Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 1Page
                                                                                                                                            of 2 14 of
                                                                                                         29
                                                                    June 29, 2019 through July 31, 2019
                                                                 Account Number:    000000102902560




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 108     Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 2Page
                                                                               of 2 15 of
                                           29
                                                                                                                              June 29, 2019 through July 31, 2019
                                              JPMorgan Chase Bank, N.A.
                                              P O Box 182051                                                           Account Number:        000000102903030

                                              Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                              00001946 DRE 703 210 21519 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                              JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                              5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                              STE 37
                                              PLEASANTON CA 94588-8552




                                                                                                                                                                           00019460101000000021
         *start*summary




                                                                                  Chase Platinum Business Checking
                        CHECKING SUMMARY
                     Beginning Balance                                                                               $58.33
                     Ending Balance                                                               0                  $58.33
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                              $0.00
            Other Service Charges                                                                            $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                             $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                               JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                 Case: 19-41283           Doc# 108          Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 1Page
                                                                                                                                            of 2 16 of
                                                                                                         29
                                                                    June 29, 2019 through July 31, 2019
                                                                 Account Number:    000000102903030




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 108     Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 2Page
                                                                               of 2 17 of
                                           29
                                                                                                                   June 29, 2019 through July 31, 2019
                                  JPMorgan Chase Bank, N.A.
                                  P O Box 182051                                                             Account Number:       000000160715270

                                  Columbus, OH 43218- 2051

                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                          Web site:                www.Chase.com
                                                                                                          Service Center:           1-877-425-8100
                                  00004488 DRE 703 210 21519 NNNNNNNNNNN   1 000000000 D2 0000            Deaf and Hard of Hearing: 1-800-242-7383
                                  PTIL LLC                                                                Para Espanol:             1-888-622-4273
                                  5653 STONERIDGE DR STE 119                                              International Calls:      1-713-262-1679
                                  PLEASANTON CA 94588-8583




                                                                                                                                                               00044880101000000021
         *start*summary




                                                                      Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                $3,506.09
                     Deposits and Additions                                           1                10,000.00
                     Electronic Withdrawals                                           2               -10,000.00
                     Ending Balance                                                   3                $3,506.09
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

             07/25                       Book Transfer Credit B/O: Jadoo Tv Inc Pleasanton CA 94588-8552 Trn: 3199800206Es                       $10,000.00
             Total Deposits and Additions                                                                                                        $10,000.00
 *end*deposits and additions



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               07/22                  07/22 Online Domestic Wire Transfer Via: Hsbc USA/021001088 A/C: Hsbc Buffalo NY Ben:                        $2,000.00
                                      Faisal Aftab And Ayesha Umer New York NY 10017 US Imad: 0722B1Qgc06C012345 Trn:
                                      6346200203Es
               07/25                  07/25 Online International Wire Transfer A/C: Bank AL Falah Limited Karachi Pakistan 0 Ref:                   8,000.00
                                      Business Expenses Trn: 4268000206Es
               Total Electronic Withdrawals                                                                                                      $10,000.00
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            07/22                                                                         $1,506.09
            07/25
*end*daily ending balance3
                                                                                           3,506.09




                                     Case: 19-41283           Doc# 108          Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 1Page
                                                                                                                                of 2 18 of
                                                                                             29
                                                                                                                      June 29, 2019 through July 31, 2019
                                                                                                                  Account Number:      000000160715270



*start*service charge summary2




               SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $95.00
            Other Service Charges                                                                $0.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                                $95.00 Will be assessed on 8/5/19

            You were assessed a monthly service fee on your Chase Platinum Business Checking account because you did not
            maintain the required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee                                                        1                                            $95.00                 $95.00
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                         1      Unlimited                0              $0.40                 $0.00
            Credits
            Non-Electronic Transactions                                                2            500                0              $0.40                 $0.00
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee                                             1              1                0            $40.00                  $0.00
            Online Domestic Wire Fee                                                   1              3                0            $25.00                  $0.00
            Subtotal Other Service Charges (Will be assessed on 8/5/19)                                                                                    $95.00

            ACCOUNT 000000160715270
            Monthly Service Fee
            Monthly Service Fee                                                        1
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                                         1
            Credits
            Non-Electronic Transactions                                                2
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee                                             1
            Online Domestic Wire Fee
*end*service charge detail2
                                                                                       1
*start*dre portrait disclosure message area




                   IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                   address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                   incorrect or if you need more information about a transfer listed on the statement or receipt.
                   For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                   appeared. Be prepared to give us the following information:
                                  Your name and account number
                                  The dollar amount of the suspected error
                                  A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                   We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                   accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                   us to complete our investigation.
                   IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                   incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                   you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                   Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                   JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                        JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 108     Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 2Page
                                                                                                                            of 2 19 of
                                                                                         29
                                                                                                             June 29, 2019 through July 31, 2019
                                JPMorgan Chase Bank, N.A.
                                P O Box 182051                                                           Account Number:     000000845688142

                                Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                www.Chase.com
                                                                                                       Service Center:           1-877-425-8100
                                00021972 DRE 703 210 21519 NNNNNNNNNNN   1 000000000 D2 0000           Deaf and Hard of Hearing: 1-800-242-7383
                                JADOO TV INC                                                           Para Espanol:             1-888-622-4273
                                5880 W LAS POSITAS BLVD                                                International Calls:      1-713-262-1679
                                STE 37
                                PLEASANTON CA 94588-8552




                                                                                                                                                        00219720301000000023
       *start*summary




                                                                    Chase Platinum Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                           $71,355.62
                    Deposits and Additions                                        11            250,707.08
                    Checks Paid                                                   12            -54,501.57
                    Electronic Withdrawals                                        29           -141,059.22
                    Fees                                                           1                -10.00
                    Ending Balance                                                53           $126,491.91
       *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            07/02                      Bluesnap Inc1604 Cash Disb 582921      CCD ID: 3450479415                                          $129,302.94
            07/05                      Paypal       Transfer         PPD ID: Paypalsdw1                                                      4,800.00
            07/17                      Paypal       Transfer         PPD ID: Paypalsd11                                                     12,000.00
            07/19                      Paypal       Transfer         PPD ID: Paypalsd11                                                      2,000.00
            07/22                      Bluesnap Inc. 582921 279219        CCD ID: 1450479415                                                15,222.82
            07/23                      Paypal       Transfer         PPD ID: Paypalsd11                                                      4,000.00
            07/23                      Paypal       Transfer         PPD ID: Paypalsd11                                                      3,000.00
            07/25                      Deposit     944721623                                                                                 3,960.00
            07/29                      Paypal, Inc. EDI Pymnts Doc0020027697     ID: 6770510487                                             50,000.00
            07/29                      Bluesnap Inc. 582921 283573        CCD ID: 1450479415                                                15,921.32
            07/30                      Paypal       Transfer         PPD ID: Paypalsd11                                                     10,500.00
            Total Deposits and Additions                                                                                                  $250,707.08
*end*deposits and additions




                                   Case: 19-41283           Doc# 108          Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 1Page
                                                                                                                              of 6 20 of
                                                                                           29
                                                                                                              June 29, 2019 through July 31, 2019
                                                                                                          Account Number:     000000845688142



*start*checks paid section3




            CHECKS PAID

       1079                     ^                                                                                           07/02             $1,218.92
       1081                     *^                                                                                          07/08                220.00
       1082                     ^                                                                                           07/08                110.00
       1083                     ^                                                                                           07/08             11,193.64
       1084                     ^                                                                                           07/16                110.00
       1085                     ^                                                                                           07/22                110.00
       1086                     ^                                                                                           07/31                110.00
       4473                     *^                                                                                          07/11              4,626.17
       4474                     ^                                                                                           07/18              2,500.00
       4475                     ^                                                                                           07/29                251.57
       4476                     ^                                                                                           07/30             33,227.99
       4477                     ^                                                                                           07/30                823.28
            Total Checks Paid                                                                                                               $54,501.57
            If you see a description in the Checks Paid section, it means that we received only electronic information about the check,
            not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.
            * All of your recent checks may not be on this statement, either because they haven't cleared yet or they were listed on
               one of your previous statements.
            ^ An image of this check may be available for you to view on Chase.com.
*end*checks paid section3


 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              07/01                  07/01 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De               $4,456.91
                                     197132107 Org: 00000000845688142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc. Ref:
                                     Business Expenses/Ocmt/Cad5720,00/Exch/1.2834/Cntr/16640968/Acc/Accoun T 0193011
                                     Trn: 8924000182Re
              07/01                  07/01 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                2,292.66
                                     197132107 Org: 00000000845688142 Jadoo Tv Inc Ben:/362111480001 Tcw Services Canada
                                     Inc Ref: Business Expenses/Ocmt/Cad2942,40/Exch/1.2834/Cntr/16616632/ Trn:
                                     8066500182Re
              07/01                  07/01 Online Domestic Wire Transfer Via: Wells Fargo NA/121000248 A/C: Chan Punzalan Llp                 10,000.00
                                     San Mateo CA 94403 US Ref: Jadootv/Time/13:48 Imad: 0701B1Qgc01C018691 Trn:
                                     6560300182Es
              07/01                  07/01 Online Domestic Wire Transfer Via: Wells Fargo NA/121000248 A/C: Chan Punzalan Llp                 10,000.00
                                     San Mateo CA 94403 US Ref: Sajid Sohail Retainer/Time/13:49 Imad: 0701B1Qgc04C010931
                                     Trn: 6564600182Es
              07/05                  07/05 Online International Wire Transfer Via: Standard Chartered Bank/0256 A/C: Standard                  1,768.56
                                     Chartered Bank Hong Kong Ben: Nsc Worlwide (Hongkong) Limited North Point Hk Ref:
                                     Business Expenses Ssn: 0665820 Trn: 5539400186Es
              07/05                  07/05 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                2,292.48
                                     197132107 Org: 00000000845688142 Jadoo Tv Inc Ben:/362111480001 Tcw Services Canada
                                     Inc Ref: Invoice 6984 6985Business Expenses/Ocmt/Cad2942,40/Exch/1.2835/Cntr/23
                                     124107/ Trn: 5012400186Re
              07/05                  07/05 Online International Wire Transfer A/C: T. C. Ziraat Bankasi A.S. Ankara Turkey 00000-              3,200.00
                                     Ref: Business Expenses Trn: 5798900186Es
              07/10                  Paypal         Echeck 1006071281254 Web ID: Paypalec88                                                       33.51
              07/11                  Paypal         Echeck 1006079409114 Web ID: Paypalec88                                                      193.57
              07/12                  07/12 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                2,301.63
                                     197132107 Org: 00000000845688142 Jadoo Tv Inc Ben:/362111480001 Tcw Services Canada
                                     Inc Ref: Invoice 7013 7014Business Expenses/Ocmt/Cad2942,40/Exch/1.2784/Cntr/41
                                     948912/ Trn: 9428000193Re
              07/12                  Federal Express Debit      Mma33017403 CCD ID: 1710427007                                                 8,130.35
              07/16                  Federal Express Debit      Mma33036335 CCD ID: 1710427007                                                 1,953.97
              07/16                  Federal Express Debit      Mma33036311 CCD ID: 1710427007                                                 1,448.76
              07/16
 *end*electronic withdrawal
                                     Federal Express Debit      Mma33035584 CCD ID: 1710427007                                                   367.06
                                     Case: 19-41283         Doc# 108        Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 2Page
                                                                                                                            of 6 21 of
                                                                                         29
                                                                                                           June 29, 2019 through July 31, 2019
                                                                                                        Account Number:    000000845688142



   *start*electronic withdrawal




                                                                            (continued)
           ELECTRONIC WITHDRAWALS

               07/16              Federal Express Debit      Mma33035577 CCD ID: 1710427007                                                   274.20
               07/16              Federal Express Debit      Mma33036319 CCD ID: 1710427007                                                    73.26
               07/16              Federal Express Debit      Mma33036326 CCD ID: 1710427007                                                    73.26
               07/17              Federal Express Debit      Mma33046793 CCD ID: 1710427007                                                 1,327.13
               07/18              07/18 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                2,301.81




                                                                                                                                                          10219720302000000063
                                  197132107 Org: 00000000845688142 Jadoo Tv Inc Ben:/362111480001 Tcw Services Canada
                                  Inc Ref: 7068 7069Business Expenses/Ocmt/Cad2942,40/Exch/1.2783/Cntr/37470165/ Trn:
                                  4594500199Re
               07/22              07/22 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                4,450.32
                                  197132107 Org: 00000000845688142 Jadoo Tv Inc Ben:/478520020193011 Xumax Inc. Ref:
                                  Business Expenses/Ocmt/Cad5720,00/Exch/1.2853/Cntr/69908513/Acc/Accoun T 0193011
                                  Trn: 6823700203Re
               07/23              American Express ACH Pmt A8860               Web ID: 9493560001                                           5,896.06
               07/23              Citi Autopay Payment 083021426962044 Tel ID: Citicardap                                                       5.99
               07/24              Paypal        Echeck 1006179946935 Web ID: Paypalec88                                                       151.60
               07/25              07/25 Online International Wire Transfer Via: Standard Chart/026002561 A/C: Fayspkkaxxx                  25,500.00
                                  Karachi Pk Ben: Altair Technologies (Pvt.) Ltd Islamabad Pk Ref: Business
                                  Expenses/Time/05:40 Imad: 0725B1Qgc08C002412 Trn: 3191600206Es
               07/25              07/25 Online Domestic Wire Transfer A/C: Ptil LLC Pleasanton, CA 945888583 Trn:                          10,000.00
                                  3199800206Es
               07/25              07/25 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De                2,280.75
                                  197132107 Org: 00000000845688142 Jadoo Tv Inc Ben:/362111480001 Tcw Services Canada
                                  Inc Ref: 7095 7096Business Expenses/Ocmt/Cad2942,40/Exch/1.2901/Cntr/73454388/ Trn:
                                  8369900206Re
               07/26              07/26 Online International Wire Transfer A/C: T. C. Ziraat Bankasi A.S. Ankara Turkey 00000-              3,500.00
                                  Ref: Business Expenses Trn: 3659500207Es
               07/26              Federal Express Debit      Mma33118042 CCD ID: 1710427007                                                 1,506.76
               07/29              07/29 Online Domestic Wire Transfer Via: Key Gr Lakes Cleve/041001039 A/C: Trinet Hr III                 35,278.62
                                  Dublin CA 94568 US Ref: Jadootv Inc. Payroll Payment. Invoice Number 3528734 Imad:
                                  0729B1Qgc08C001458 Trn: 3136800210Es
               Total Electronic Withdrawals                                                                                             $141,059.22
   *end*electronic withdrawal


   *start*fees section




                         FEES

               07/03               Service Charges For The Month of June                                                                         $10.00
               Total Fees                                                                                                                        $10.00
   *end*fees section




*start*daily ending balance2




                DAILY ENDING BALANCE

     07/01                                     $44,606.05           07/12                  143,410.16            07/24                     158,589.56
     07/02                                     172,690.07           07/16                  139,109.65            07/25                     124,768.81
     07/03                                     172,680.07           07/17                  149,782.52            07/26                     119,762.05
     07/05                                     170,219.03           07/18                  144,980.71            07/29                     150,153.18
     07/08                                     158,695.39           07/19                  146,980.71            07/30                     126,601.91
     07/10                                     158,661.88           07/22                  157,643.21            07/31                     126,491.91
     07/11
*end*daily ending balance2
                                               153,842.14           07/23                  158,741.16




                                  Case: 19-41283         Doc# 108        Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 3Page
                                                                                                                         of 6 22 of
                                                                                      29
                                                                                                June 29, 2019 through July 31, 2019
                                                                                             Account Number:     000000845688142



*start*service charge summary2




               SERVICE CHARGE SUMMARY
            Chase Platinum Business Checking Accounts Included: 00000000000102898280 , 00000000000102901820,
            00000000000102902560, 00000000000102903030, 00000000000300678163

*start*service charge summary2 part1




            Monthly Service Fee                                                 $0.00
            Other Service Charges                                             $160.00
            Total Service Charges
*start*service charge summary2 part2
                                                                              $160.00 Will be assessed on 8/5/19

            The monthly service fee was waived on your Chase Platinum Business Checking account because you maintained the
            required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee Waived                                   0                                     $95.00                 $0.00
            Other Service Charges:
            Electronic Credits
            Electronic Credits                                          12    Unlimited          0              $0.40                 $0.00
            Credits
            Non-Electronic Transactions                                 47         500           0            $0.40                   $0.00
            Branch Deposit - Immediate Verification                 $3,960     $25,000          $0          $0.0025                   $0.00
            Electronic Credits
            International Incoming Wire Fee                              1    Unlimited          0             $15.00                 $0.00
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee                               4           4           0             $40.00              $0.00
            Online Fx Intl Wire Fee                                      7           0           7              $5.00             $35.00
            Online Domestic Wire Fee                                     5           0           5             $25.00            $125.00
            Subtotal Other Service Charges (Will be assessed on 8/5/19)                                                          $160.00

            ACCOUNT 000000102898280
            Other Service Charges:
            Credits
            Non-Electronic Transactions                                  1
            Miscellaneous Fees
            Online Domestic Wire Fee                                     1

            ACCOUNT 000000102901820
            Electronic Credits
            Electronic Credits                                           1
            Credits
            Non-Electronic Transactions                                  4

            ACCOUNT 000000300678163
            Electronic Credits
            Electronic Credits                                           1
            International Incoming Wire Fee                              1

            ACCOUNT 000000845688142
            Electronic Credits                                          10
            Credits
            Non-Electronic Transactions                                  42
            Branch Deposit - Immediate Verification                  $3,960
            Miscellaneous Fees
            Online US Dollar Intl Wire Fee                               4
            Online Fx Intl Wire Fee                                      7
            Online Domestic Wire Fee
*end*service charge detail2
                                                                         4




                                       Case: 19-41283   Doc# 108   Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 4Page
                                                                                                                   of 6 23 of
                                                                                29
                                                                                                                     June 29, 2019 through July 31, 2019
                                                                                                                 Account Number:      000000845688142



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error




                                                                                                                                                                           10219720303000000063
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 108    Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 5Page
                                                                                                                           of 6 24 of
                                                                                        29
                                                                    June 29, 2019 through July 31, 2019
                                                                 Account Number:    000000845688142




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 108     Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 6Page
                                                                               of 6 25 of
                                           29
                                                                                                                              June 29, 2019 through July 31, 2019
                                       JPMorgan Chase Bank, N.A.
                                       P O Box 182051                                                                  Account Number:        000000300678163

                                       Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                    Web site:                www.Chase.com
                                                                                                                    Service Center:           1-877-425-8100
                                       00029280 DRE 703 141 21319 NNNNNNNNNNN T 1 000000000 64 0000                 Deaf and Hard of Hearing: 1-800-242-7383
                                       JADOO TV, INC.                                                               Para Espanol:             1-888-622-4273
                                       5880 W LAS POSITAS BLVD                                                      International Calls:      1-713-262-1679
                                       STE 37
                                       PLEASANTON CA 94588-8552




                                                                                                                                                                          00292800101000000021
         *start*summary




                                                                             Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                             $811.46
                     Deposits and Additions                                               1                        1,340.00
                     Ending Balance                                                       1                       $2,151.46
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

             07/16                             Book Transfer Credit B/O: Royal Bank of Canada Payment Centertoronto On Canada                                 $1,340.00
                                               M5V2Y-1 Org:/002574001533 The Computeronics Ref: Purchase Invoice
                                               Payment/Chgs/USD0,/Chgs/USD20,00/Ocmt/USD1360,/ Trn: 7240329197Fs
             Total Deposits and Additions                                                                                                                     $1,340.00
 *end*deposits and additions



*start*daily ending balance3




            DAILY ENDING BALANCE

            07/16
*end*daily ending balance3
                                                                                              $2,151.46
*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                           $0.00
            Other Service Charges                                                                         $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                          $0.00




                                          Case: 19-41283            Doc# 108         Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 1Page
                                                                                                                                     of 2 26 of
                                                                                                  29
                                                                                                                     June 29, 2019 through July 31, 2019
                                                                                                                 Account Number:      000000300678163



*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 108    Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 2Page
                                                                                                                           of 2 27 of
                                                                                        29
                                                                                                                    June 29, 2019 through July 31, 2019
                                  JPMorgan Chase Bank, N.A.
                                  P O Box 182051                                                             Account Number:        000000102898280

                                  Columbus, OH 43218- 2051

                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                          Web site:                www.Chase.com
                                                                                                          Service Center:           1-877-425-8100
                                  00001941 DRE 703 210 21519 NNNNNNNNNNN   1 000000000 D2 0000            Deaf and Hard of Hearing: 1-800-242-7383
                                  JADOO TV INC                                                            Para Espanol:             1-888-622-4273
                                  5880 W LAS POSITAS BLVD                                                 International Calls:      1-713-262-1679
                                  STE 37
                                  PLEASANTON CA 94588-8552




                                                                                                                                                               00019410101000000021
         *start*summary




                                                                      Chase Platinum Business Checking
                       CHECKING SUMMARY
                     Beginning Balance                                                                 $4,876.94
                     Deposits and Additions                                           1                 35,000.00
                     Electronic Withdrawals                                           1                -34,873.21
                     Ending Balance                                                   2                 $5,003.73
         *end*summary



 *start*post summary message1




          Your Chase Platinum Business Checking account provides:
          ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
          ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
          ·   $25,000 in cash deposits per statement cycle
          ·   Unlimited return deposited items with no fee

          There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
          Agreement for more information.
 *end*post summary message1




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

             07/05                       Online Transfer From Chk ...1820 Transaction#: 8403687796                                                $35,000.00
             Total Deposits and Additions                                                                                                         $35,000.00
 *end*deposits and additions



   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS

               07/12                  07/12 Online Domestic Wire Transfer Via: Key Gr Lakes Cleve/041001039 A/C: Trinet Hr III                    $34,873.21
                                      Dublin CA 94568 US Ref: Jadootv Inc. Payroll Payment Imad: 0712B1Qgc03C001906 Trn:
                                      3458000193Es
               Total Electronic Withdrawals                                                                                                       $34,873.21
   *end*electronic withdrawal


*start*daily ending balance3




            DAILY ENDING BALANCE

            07/05                                                                         $39,876.94
            07/12
*end*daily ending balance3
                                                                                            5,003.73




                                     Case: 19-41283           Doc# 108          Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 1Page
                                                                                                                                of 2 28 of
                                                                                             29
                                                                                                                     June 29, 2019 through July 31, 2019
                                                                                                                 Account Number:      000000102898280



*start*service charge summary2




              SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                 $0.00
            Other Service Charges                                                               $0.00
            Total Service Charges
*end*service charge summary2
                                                                                                $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 108    Filed: 08/21/19 Entered: 08/21/19 21:20:31Page 2Page
                                                                                                                           of 2 29 of
                                                                                        29
